491 Pa. 432 (1980)
421 A.2d 214
The POTOMAC EDISON COMPANY, Appellant,
v.
COMMONWEALTH of Pennsylvania, Appellee.
Supreme Court of Pennsylvania.
Argued September 24, 1980.
Decided November 3, 1980.
Reargument Denied December 18, 1980.
Lloyd R. Persun, Howell C. Mette, Shearer, Mette & Woodside, Harrisburg, for appellant.
Eugene J. Anastasio, Deputy Atty. Gen., Harrisburg, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, and KAUFFMAN, JJ.

ORDER
PER CURIAM:
Order of Commonwealth Court is affirmed, 50 Pa. Cmwlth. 1, 411 A.2d 1287.